Name: Council Regulation (EEC) No 2130/80 of 5 August 1980 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 8 . 80 Official Journal of the European Communities No L 207/3 COUNCIL REGULATION (EEC) No 2130/80 of 5 August 1980 amending Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishng the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, following safeguard measures taken by the Community in the synthetic fibres sector, consulta ­ tions under GATT have taken place with the United States of America ; Whereas these consultations have led to a mutually satisfactory solution consisting, for the Community, of the accelerated introduction, for certain products, of concessions resulting from the 1979 Geneva Protocol annexed to the General Agreement on tariffs and trade, HAS ADOPTED THIS REGULATION : Article 1 The conventional rates of duty of the Common Customs Tariff relating to products listed in the Annex hereto are fixed as shown in the said Annex. Article 2 This Regulation shall enter into force on 1 September 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1980. For the Council The President G. THORN No L 207/4 Official Journal of the European Communities 9 . 8 . 80 ANNEX CCT heading No Description Conventional rates of duty % 35.04 Peptones and other protein substances (excluding enzymes of heading No 35.07) and their derivatives ; hide powder, whether or not chromed 7-3 38.07 Spirits of turpentine (gum, wood and sulphate) and other terpenic solvents produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine ; pine oil (excluding 'pine oils' not rich in terpineol) : C. Other 4-5 39.03 Regenerated cellulose ; cellulose nitrate, cellulose acetate and other cellulose esters, cellulose ethers and other chemical deriva ­ tives of cellulose, plasticized or not (for example, collodions, celluloid) ; vulcanized fibre : B. Other : III . Cellulose acetates : a) Not plasticized : 13-4 b) Plasticized : 2. Film in rolls or in strips, for cinematography or photography 94 IV. Other cellulose esters : b) Plasticized : 1 . Products known as moulding powders 8-7 V. Cellulose ethers and other chemical derivatives of cellu ­ lose : a) Not plasticized : 1 . Ethylcellulose 10.7